Case 1:21-cv-21670-JEM Document 1 Entered on FLSD Docket 04/30/2021 Page 1 of 5



 100529-12
                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                                CASE NO.

  TANIA MARIA LOPEZ,

             Plaintiff,
  v.

  COSTCO WHOLESALE CORP.,

       Defendant.
  ___________________________/

                                       NOTICE OF REMOVAL

             Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, Costco Wholesale Corporation

 (hereinafter, “Costco”), hereby removes the above-styled action from the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to the United States District

 Court for the Southern District of Florida on the basis of diversity jurisdiction. In support of

 removal, Costco states as follows:

 A.          Factual Background

                    1.     Costco is the sole Defendant in a civil action brought against it in the

             Eleventh Judicial Circuit for Miami-Dade County, Florida, styled Tania Maria Lopez vs.

             Costco Wholesale Corporation, Case No. 2021-006783-CA-01. A true and correct copy of

             all process and pleadings served upon Costco are attached hereto as Composite Exhibit

             “A” in compliance with 28 U.S.C. § 1447(b).

                    2.     This action involves the Plaintiff’s alleged personal injuries sustained as a

             result of an alleged incident at the Costco Warehouse located at 7795 W Flagler Street,
Case 1:21-cv-21670-JEM Document 1 Entered on FLSD Docket 04/30/2021 Page 2 of 5




       Miami, FL 33144 on or about April 8, 2020. See generally Plaintiff’s Complaint, attached

       hereto as part of Composite Ex. “A.”

              3.      On April 6, 2021, Plaintiff made service of process on Costco. See Affidavit

       of Service of Process, dated April 6, 2021, attached hereto as part of Composite Ex. “A.”

 B.    Diversity Jurisdiction Exists

              4.      Costco is a Washington corporation with its principal place of business

       located in Issaquah, Washington. See Fla. Division of Corporations 2021 Annual Report,

       attached hereto as Exhibit “B.”

              5.      The Plaintiff, Tania Maria Lopez, states that she a resident of Miami-Dade

       County, Florida. See ¶ 2 of Plaintiff’s Complaint, attached hereto as part of Composite Ex.

       “A.” Consequently, it is presumed the Plaintiff is a citizen of the State of Florida. See

       Jones v. Law Firm of Hill & Ponton, 141 F. Supp. 2d 1349, 1355 (M.D. Fla. 2001).

              6.      The amount in controversy in this case exceeds $75,000.00. Although the

       Complaint sets forth the minimal jurisdictional allegations necessary to invoke the

       jurisdiction of the state circuit court, the Plaintiff issued a pre-suit demand for $250,000.00

       in damages, which demonstrates that the amount in controversy exceeds the amount

       necessary to invoke the jurisdiction of the District Court. See Plaintiff’s Demand Letter,

       dated July 29, 2020, attached hereto as Exhibit “C”. Therefore, Defendant has met its

       burden in establishing the amount in controversy requirement. See Archer v. Kelly, 271 F.

       Supp. 2d 1320, 1322 (N.D. Okla. 2003) (holding the plaintiff's demand letter alleging

       damages of $1,325,000 was sufficient to establish that plaintiff's claim exceeded amount

       in controversy requirement necessary to exercise diversity jurisdiction); Molina v. Wal-

       Mart Stores Tx., 535 F. Supp. 2d 805, 806 (W.D. Tex. 2008) (holding customer's pre-suit
Case 1:21-cv-21670-JEM Document 1 Entered on FLSD Docket 04/30/2021 Page 3 of 5




       demand letter alleging damages of $100,000, was sufficient to establish an amount in

       controversy exceeding $75,000); see also Scott v. Home Depot U.S.A., Inc., No. 11-62426-

       CIV, 2012 WL 86986, *2 (Fla. S.D. Jan. 11, 2012) (stating “a defendant may introduce its

       own affidavits, declarations or other documentation” to meet its burden to show that the

       amount in controversy exceeds $75,000).

              7.      Accordingly, this Court has diversity jurisdiction pursuant to 28 U.S.C. §

       1332 because the amount in controversy exceeds $75,000.00, exclusive of interests and

       costs and the action is between the Plaintiff, who is a citizen of Florida, and Defendant,

       who is a citizen of Washington. Removal to this Court is therefore proper pursuant to 28

       U.S.C. § 1441 given this Court's diversity jurisdiction. See 28 U.S.C. §§ 1332, 1441(a).

              8.      Nothing in this Notice of Removal shall be interpreted as a waiver or

       relinquishment of any of Costco’s rights to assert any defenses or affirmative claims,

       including a counterclaim.

 C.    Procedural Compliance

              9.      Costco filed this Notice of Removal on April 28, 2021. Accordingly, this

       Notice of Removal is timely filed. See 28 U.S.C. § 1446(b). No further state court

       proceedings in this litigation have taken place as of the date of this Notice of Removal.

              10.     Venue is proper in the United States District Court for the Southern District

       of Florida because the case is being removed from the Circuit Court of the Eleventh Judicial

       Circuit in and for Miami-Dade County, Florida.

              11.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings,

       and orders filed in this matter in the Circuit Court of the Eleventh Judicial Circuit, in and
Case 1:21-cv-21670-JEM Document 1 Entered on FLSD Docket 04/30/2021 Page 4 of 5




        for Miami-Dade County, Florida, that were served upon Costco are attached as Composite

        Exhibit “A.”

               12.       In accordance with 28 U.S.C. § 1446(d), contemporaneously with the filing

        of this Notice of Removal, Costco has served Plaintiff with a copy of this Notice of

        Removal and has filed a Notice of Filing of Notice of Removal with the Clerk of the Court

        for the Eleventh Judicial Circuit in Miami-Dade County, Florida. A copy of the Notice of

        Filing Notice of Removal (without attachments) is attached hereto as Exhibit “D.”

        WHEREFORE, Defendant Costco Wholesale Corporation, respectfully requests that the

 above action now pending in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-

 Dade County, Florida be removed therefrom to this Honorable Court because the citizenship of

 the parties is diverse and the amount in controversy exceeds the sum of Seventy-Five Thousand

 Dollars ($75,000.00).



                                      Respectfully submitted,

                                      /s/ Jaime J. Baca      ______
                                      Jaime J. Baca, Esquire
                                      Florida Bar No. 113859
                                      jbaca@wickersmith.com
                                      WICKER SMITH O’HARA McCOY & FORD, P.A.
                                      2800 Ponce de Leon Boulevard, Suite 800
                                      Coral Gables, FL 33134
                                      Telephone: (305) 448-3939
                                      Facsimile: (305) 441-1745
                                      Attorneys for Costco Wholesale Corp.
Case 1:21-cv-21670-JEM Document 1 Entered on FLSD Docket 04/30/2021 Page 5 of 5




                                 CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with
 the Clerk of Court using the CM/ECF system on April 30, 2021, and the foregoing
 document is being served this day on all counsel or parties of record on the Service List
 below, either via transmission of Notices of Electronic Filing generated by CM/ECF or in
 some other authorized manner for those counsel or parties who are not authorized to receive
 Notices of Electronic Filing.


                                            Jaime J. Baca
                                            Jaime J. Baca, Esquire



                                         SERVICE LIST


 William C. Ruggiero, Esq.
 Law Offices of William C. Ruggiero
 Museum Plaza, Suite 703
 200 South Andrews Avenue
 Fort Lauderdale, Florida 33301
 Telephone:(954) 462-2300
 ruggiero@wcrlaw.com
